Filed pursuant to Rule 424(b)(3) Registration Nos. 333-192880 and 333-194697 PROSPECTUS SUPPLEMENT NO. 2 (to Prospectus dated March 20, 2014) BioLife Solutions, Inc. A Minimum of 1,395,350 Units A Maximum of 3,604,651 Units Each Unit Consisting of One Share of Common Stock and One Warrant to Purchase One Share of Common Stock The prospectus supplement modifies and supplements the prospectus of BioLife Solutions, Inc. dated March 20, 2014, as supplemented by supplement no. 1 dated March 25, 2014, which relates to the offer, issuance and sale of 3,604,651 units, with each unit consisting of one share of common stock, $0.001 par value and one common stock warrant, and up to 3,604,651 shares of common stock upon exercise of the warrants at an exercise price of $4.75, subject to adjustment. This prospectus supplement should be read in conjunction with, and may not be delivered or utilized without, the prospectus, including any amendments or supplements thereto.This prospectus supplement is qualified in its entirety by reference to the prospectus, except to the extent that the information in this prospectus supplement supersedes the information contained in the prospectus. This prospectus supplement includes the attached quarterly report on Form 10-Q, as filed with the Securities and Exchange Commission (the “SEC”) on May 8, 2014. NEITHER THE SEC NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS SUPPLEMENT.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus supplement is May 8, 2014. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 ————— FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 0-18170 ————— BioLife Solutions, Inc. (Exact name of registrant as specified in its charter) ————— DELAWARE 94-3076866 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3, SUITE 310, BOTHELL, WASHINGTON, 98021 (Address of registrant’s principal executive offices, Zip Code) (425) 402-1400 (Telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (S232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post said files).YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act.Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes¨Noþ As of April 30, 2014 12,007,461 shares of the registrant’s common stock were outstanding. BIOLIFE SOLUTIONS, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2014 TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION Item 1.
